Citation Nr: 1047380	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to March 
1970, including service in the Republic of Vietnam from September 
1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In July 2005, the Veteran presented testimony at a hearing before 
RO personnel.  A copy of the hearing transcript is associated 
with the claims file and has been reviewed.

In June 2009, the Board remanded the Veteran's claim.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claim in an August 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

The issues of service connection for bilateral tinnitus and a 
psychiatric disorder were also subject to the Board's June 2009 
remand.  In a January 2010 rating decision, the AMC granted 
service connection for posttraumatic stress disorder (PTSD), 
assigning a 70 percent disability rating, effective February 20, 
2004, a 100 percent disability rating because of hospitalization 
over 21 days from July 28, 2004, and a 70 percent rating from 
October 1, 2004.  Additionally, in an August 2010 rating 
decision, the AMC granted service connection for tinnitus, 
assigning a 10 percent disability rating effective February 20, 
2004.  Because those decisions represent a full grant of benefits 
sought, those matters are no longer in appellate status and they 
will be discussed no further.

The issues of entitlement to service connection for 
diabetes mellitus and coronary artery disease have been 
raised by the record in a statement from the Veteran dated 
October 2010, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the 
issue of entitlement to service connection for a bilateral 
hearing loss disability must be remanded for additional 
evidentiary development.

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to Hickson element (1), it is undisputed that the Veteran is 
currently diagnosed with a bilateral hearing loss disability.  
See, e.g., the February 2010 VA audiological examination report.  

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, the Board notes that a review of 
service treatment records reveals no evidence of a bilateral 
hearing loss disability.  Audiological testing conducted upon the 
Veteran's separation from service in November 1969 demonstrated 
normal hearing.  Further, the record does not reflect medical 
evidence showing any manifestations of hearing loss during the 
one-year presumptive period after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2010).  Indeed, the first 
documented complaint of hearing loss was in February 2004, when 
the Veteran filed his claim for VA benefits.  

With respect to in-service injury, the Veteran asserts that 
during service, while working as a welder, a welding bead fell 
into his left ear canal which caused a ruptured ear drum.  See, 
e.g., the February 2010 VA examination report. 

The Board notes that the Veteran is competent to attest to 
experiencing such accident during service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Therefore, although the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, he is competent to report the circumstances of an 
in-service welding accident and has presented seemingly credible 
testimony of the injury.  

Additionally, the Veteran has stated that he was routinely 
exposed to excessive noise trauma while working as a construction 
equipment repairman, which involved significant noise exposure.  
See, e.g., the Veteran's Informal Hearing Presentation (IHP) 
dated in June 2009.  During the adjudication of a previous claim 
[which is not on appeal before the Board], the RO concluded that 
the Veteran did in fact experience in-service acoustic trauma 
based on the Veteran's military occupational specialty as a 
construction equipment repairman.  Therefore, Hickson element (2) 
is met.      

With respect to Hickson element (3), medical nexus, the Board 
notes that the Veteran was afforded a VA audiological examination 
in February 2010.  After a review of the record, examination of 
the Veteran, and analysis of the Veteran's entire history, the VA 
examiner concluded that the Veteran's "hearing loss is not the 
result of military noise exposure."  The audiologist's rationale 
for her conclusion was based on a review of the Veteran's service 
treatment records, in particular the enlistment and separation 
evaluations, which she determined did not worsen enough to 
constitute a significant change (no standard threshold shift).     

Crucially, however, the VA examiner failed to render an opinion 
as to whether the Veteran's current hearing loss disability is 
related to his in-service welding accident or noise exposure in 
service discussed above.  The Board further notes that the VA 
examiner found that the Veteran's tinnitus is at least as likely 
as not due to in-service acoustic trauma, to include his in-
service welding accident.  Notably, she failed to reconcile her 
opinion as to why the welding accident caused the Veteran's 
tinnitus, but not his bilateral hearing loss disability, despite 
reporting that she could neither prove nor disprove the accident.  
She also did not state whether the Veteran's tinnitus is a 
symptom of his hearing loss disability. 

There is no other medical opinion in the Veteran's claims folder 
as to the etiology of the Veteran's bilateral hearing loss 
disability.  In light of the foregoing, the Board finds that a 
supplemental VA opinion is necessary to address whether the 
Veteran's bilateral hearing loss disability is etiologically 
related to his active military service, to include his in-service 
welding accident or service noise exposure, or his service-
connected tinnitus.  See Charles v. Principi, 16 Vet. App.  370 
(2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 C.F.R. § 3.159(c)(4) (2010) (holding a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient medical evidence to decide the 
claim).
 
Entitlement to TDIU

In an August 2010 rating decision, the RO denied the Veteran 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  In 
an October 2010 statement, the Veteran expressed his disagreement 
with that decision.  A statement of the case (SOC) pertaining to 
this issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that where 
a NOD is filed but a SOC has not been issued, the Board must 
remand the claim to the agency of original jurisdiction so that a 
SOC may be issued.  Thus, the agency of original jurisdiction 
must issue a SOC as to the Veteran's claim of entitlement to 
TDIU.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should refer the case to an 
appropriate 
VA examiner for a supplemental opinion.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner and the examiner should indicate 
in his/her report that both were reviewed 
in conjunction with examination of the 
Veteran.  The examiner must provide an 
opinion, in light of the service and post-
service medical evidence of record, as to 
the following:

a.	whether it is at least as likely as not 
(i.e. 50 percent or greater 
probability) that the Veteran's current 
bilateral hearing loss disability is 
etiologically related to his active 
service, to include his in-service 
welding accident causing damage to his 
left ear drum and/or noise exposure 
during service detailed above;

b.	whether it is at least as likely as not 
(i.e. 50 percent or greater 
probability) that the Veteran's 
bilateral hearing loss disability was 
caused or aggravated (i.e. permanently 
worsen beyond the normal progression of 
the disability) by the Veteran's 
service-connected tinnitus.  If the 
examiner finds that the bilateral 
hearing loss disability is aggravated 
by the service-connected tinnitus, then 
he/she should quantify the degree of 
aggravation.

If an opinion cannot be provided without 
further examination of the Veteran, such 
an examination must be provided.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

2. 	The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

3.	After completing the above actions, and 
any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, an SSOC must be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

4.	The RO should issue a SOC pertaining to 
the issue of entitlement to TDIU.  In 
connection therewith, the Veteran and his 
representative should be provided with 
appropriate notice of his appellate 
rights.  If, and only if, the Veteran 
files a timely substantive appeal, the 
case must be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



